Citation Nr: 1424880	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  12-16 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Des Moines, Iowa



THE ISSUES

1.  Entitlement to service connection for claimed posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for claimed bilateral hearing loss.

3.  Entitlement to service connection for claimed right elbow osteoarthritis.

4.  Entitlement to service connection for claimed left elbow osteoarthritis.

5.  Entitlement to service connection for claimed thoracolumbar spine disorder.

6.  Entitlement to service connection for claimed right knee condition.

7.  Entitlement to service connection for claimed left knee disorder.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Carsten, Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May and September 2011 decisions by the RO.  

In October 2012, the Veteran testified from the RO by means of videoconference technology at hearing with the undersigned Veterans Law Judge.  

In January 2013, the Board notified the Veteran that it was unable to produce a written transcript of the proceeding, and he was offered the opportunity for another hearing.  The Veteran subsequently responded that he did not wish to appear at a hearing and asked that his case be considered on the evidence of record.  

The VBMS and virtual VA folders have been reviewed.  



FINDINGS OF FACT

1.  The Veteran is not shown to have met the criteria for a diagnosis of PTSD.  

2.  The currently demonstrated bilateral sensorineural hearing loss disability is shown as likely as not to be due to the Veteran's exposure to hazardous noise levels beginning in service.  

3.  The Veteran is not shown to have manifested complaints or findings referable to a chronic elbow disorder, to include arthritis, during service or for many years thereafter.  

4.  The currently demonstrated osteoarthritis of the elbows is not shown to be due to injury or other event or incident of the Veteran's period of active service.  

5.  The Veteran is not shown to have manifested complaints or findings referable to a chronic thoracolumbar spine disorder, to include arthritis, during service or for many years thereafter.  

6.  The currently demonstrated thoracolumbar spine disorder is not shown to be due to injury or other event or incident of the Veteran's period of active service.  

7.  The Veteran is shown to have reported having had occasional episodes of painful knee joints at the time of his separation from service, but these were described as self-limiting without complications or sequelae.  

8.  The currently demonstrated bilateral knee disability, diagnosed as chondromalacia patella, is not shown to be due to injury or other event or incident of the Veteran's period of active service.  



CONCLUSIONS OF LAW

1.  The Veteran does not have a disability manifested by PTSD due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2013).

2.  By extending the benefit of the doubt to the Veteran, his bilateral sensorineural hearing loss disability is due to disease or injury that was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

3.  The Veteran's disability manifested by osteoarthritis of the elbows is not due to disease or injury that was incurred in or aggravated by active service; nor may any arthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

4.  The Veteran does not have a thoracolumbar spine disability due to disease or injury that was incurred in or aggravated by active service; nor may any arthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

5.  The Veteran's disability of the knees is not due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By letters dated in March 2010, January 2011, February 2011, and August 2011, VA notified the Veteran of the information and evidence needed to substantiate a claim, to include what evidence the claimant was responsible for providing, and of the evidence that VA would attempt to obtain.  

The letters also provided notice as to how VA assigns disability ratings and effective dates.  The claims were readjudicated in the June 2012 Statement of the Case.  

VA has also satisfied its duty to assist.  The claims folder contains the Veteran's service treatment records, his service personnel records, the VA medical center records, available private medical records, and Social Security Administration (SSA) records.

The Veteran was provided VA examinations to determine the nature and etiology of claimed PTSD, bilateral hearing loss, and bilateral knee disorders.  These examinations are found to be adequate.

Regarding the elbows and spine, the Board finds that the requirements for a VA examination are not met.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As will be discussed, the weight of the evidence suggests that these disabilities are related to post-service injuries.  

In sum, there is no showing of any defect in notifying or assisting the claimant that significantly impacts the adjudication of this claim.  See 38 C.F.R. § 3.159.  


Analysis

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  

38 C.F.R. § 3.303(b) applies only to chronic disease as listed in 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
 
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection or service-connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection will be presumed for certain chronic diseases, including arthritis and other organic diseases of the nervous system, such as sensorineural hearing loss, if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


PTSD

In May 2011, the RO denied service connection for PTSD.  The Veteran disagreed with the decision and perfected this appeal.

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The Veteran did not receive any awards or decorations showing combat participation, nor has he asserted any combat service.  In support of his claim, the Veteran reported having non-combat stressors, to include assisting with rescue and recovery following a 1968 earthquake in the Philippines, and assisting with the transport of body bags and wounded soldiers. 

A September 2010 VA memorandum determined that the Veteran was involved in earthquake relief as described.  

The Veteran underwent a VA examination in November 2010.  The examiner documented the Veteran's history, to include the reported stressors.  Following examination and review of the claims folder, the examiner stated that the Veteran did not report sufficient symptoms to meet diagnostic criteria for PTSD or any other psychiatric disorder.  Axis I diagnosis was "no mental disorder."   

The VA treatment records also do not show complaints or findings referable to any psychiatric disorder, to include PTSD.  PTSD screens in June 2006 and July 2007 were negative.  

As noted, VA has conceded a non-combat stressor.  Service connection, however, is not warranted as the record does not show a confirmed diagnosis of PTSD related to such stressor.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (without a currently diagnosed disability, service connection may not be granted).  

The Board acknowledges that the Veteran is competent to report his symptoms.  See Layno v. Brown, 6 Vet. App. 464, 469 (1994) (Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection.")  

To the extent the Veteran is contending that he currently has PTSD, his lay assertions are not sufficient to outweigh the probative medical evidence of record.  

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.


Hearing loss

In May 2011, the RO denied service connection for bilateral hearing loss.  The Veteran disagreed with the decision and perfected this appeal.  

In his June 2011 Notice of Disagreement, the Veteran argued that, if service connection was conceded for tinnitus, it should have been conceded for hearing loss too.  The Veteran is currently service connected for tinnitus.

Evidence of record shows a current bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  

In various statements throughout the appeal, the Veteran reported in-service noise exposure.  Specifically, he reported working with power tools and doing construction work near the flight line.  

In a March 2010 statement, the Veteran reported that he noticed the loss and buzzing in his ears about July 1969 and it has gradually gotten worse since.  The Veteran is competent to report these symptoms.  See Layno.

The service personnel records show that the Veteran served in the Air Force as a carpenter.  His reports of having in-service noise exposure appear consistent with the circumstances of his service, and as such, the Board concedes acoustic trauma.  

The question then, is whether the current bilateral hearing loss is related to in-service noise exposure.  The service treatment records do not show any complaints or findings relating to hearing loss.  The Veteran denied hearing loss on discharge examination in October 1969, and his hearing was within normal limits for VA purposes.  See 38 C.F.R. § 3.385.  

The Board observes that regardless of in-service test results, the Veteran may establish entitlement to service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

The Veteran underwent a VA audiology examination in October 2010.  He reported having military noise exposure to power tools and aircraft with no ear protection.  He did not report post-service occupational or recreational noise exposure.  

Following audiometric testing, diagnosis was that of bilateral sensorineural hearing loss.  The examiner stated that tinnitus was as likely as not a symptom associated with the hearing loss and further stated that tinnitus was at least as likely as not caused by military noise exposure.  

The examiner, however, also stated that it was less likely as not that current hearing loss was caused by or a result of military noise exposure.  The rationale for this opinion was that the entrance and separation examinations were within normal limits with no significant threshold shift.  

As set forth, the VA opinion weighs against the claim.  The Board, however, finds this opinion to be of limited probative value in that it did not fully assess the Veteran's assertions of excessive noise exposure with hearing loss symptoms beginning in July 1969 in that it appears to be based, in large part, on the absence of a hearing loss disability during service.  

The Board further notes that the negative opinion appears to be somewhat inconsistent with the statement that tinnitus was related to service and was associated with the hearing loss.  

On review, and with resolution of reasonable doubt in the Veteran's favor, the Board finds his lay statements to be credible and sufficient to establish a continuity of symptomatology linking the onset of the claimed condition as likely as not to service.  See 38 C.F.R. § 3.102.

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  


Right and left elbow osteoarthritis

In May 2011, the RO denied service connection for osteoarthritis of the right and left elbows.  The Veteran disagreed with the decision and perfected this appeal.

The Veteran asserts that his current bilateral elbow arthritis is related to military service.  In various statements, the Veteran reports having done a lot of heavy lifting and installed cement work and floor tiles during service.  

In an April 2010 statement, the Veteran reported that, during service, he noticed that his elbows seemed to be hurting in the evenings and during the night.  Gradually, the pain got worse, and he treated it with aspirin that seemed to help.  In April 1990, he reported falling and breaking both elbows.  He believed that the arthritis developed during service and made his condition even worse.  

A review of the service treatment records is negative for any complaints or findings related to the elbows.  On examination for separation in October 1969, the Veteran denied having a painful or "trick" elbow, and his upper extremities were reported as normal on clinical examination.  

Information in the claims folder first shows complaints related to the elbows in approximately April 1990.  At that time, the private medical records showed that the Veteran fell off a roof and sustained right and left forearm fractures.  He underwent open reduction/internal fixation for a fractured capitulum and radial head, left elbow.  

The evidence of record shows current bilateral elbow disability.  For example, the private x-ray studies dated in July 2001 showed degenerative changes of the right elbow along with an old healed impacted radial head fracture.  

On the left, there were old healed fractures of the distal humerus and radial head, and degenerative changes.  

On review, the elbow arthritis was not noted during service or within one year following discharge from service.  Under these circumstances, 38 C.F.R. § 3.303(b) does not assist the claimant.  

The Veteran is competent to report doing heavy lifting during service, and this appears to be consistent with his duties as a carpenter.  He is also competent to report that he experienced in-service and continuing elbow pain.  See Layno.  

The Board, however, does not find the Veteran's statements consistent with the overall evidence.  In making this determination, the Board is not relying solely on the absence of documented in-service complaints.  See Buchanan v. Nicholson, 451 F.3d 1331 (2006).  

Rather, the Veteran specifically denied having elbow problems at separation, and there is no objective evidence of elbow problems until the Veteran sustained fractures many years after service.  

The Board acknowledges the Veteran's contentions that he developed arthritis in service and that this condition was only aggravated by the subsequent injury.  The Veteran, however, has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis of arthritis and nothing in the record demonstrates that he has any medical expertise in evaluating and determining causal connections for same.  See King v. Shinseki¸700 F.3d 1339, 1345 (Fed. Cir. 2012).  Thus, his lay contentions are not found probative in this regard.  

On review, the evidence of record clearly shows that the current elbow disability is related to the Veteran's post-service injury.  The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  


Thoracolumbar spine disorder

In May 2011, the RO denied service connection for thoracic strain with herniated nucleus pulposus L4-5 (claimed as back problems, vertebrae damage, and lower back bumps).  In September 2011, the RO confirmed and continued the denial.  The Veteran disagreed and perfected this appeal. 

The Veteran contends that his current back disability is related to military service.  In his October 2011 Notice of Disagreement, he reported that his back was severely injured due to heavy lifting while in active service and then later, his condition was aggravated by civilian employment.  

A careful review of service treatment records shows they are negative for any complaints or findings related to a back disorder.  On examination for separation in October 1969, the Veteran denied having recurrent back pain, and his spine was reported as normal on clinical examination.  

Information in the claims folder does not show complaints related to the back until many years post-service.  The private medical records dated in June 1984 show that the Veteran complained of mid back pain that occurred at work while he was pulling a pig on the line from an awkward position.  Assessment was that of thoracic sprain.

A July 1984 record includes an assessment of thoracic spine sprain, most likely ligamentous with muscular involvement due to initial injury followed by continued use.  

A June 1986 record indicates that the Veteran was seen for a recheck on his back.  The physician noted that the Veteran dated his problems to two work-related injuries in July 1983 and June 1984.  It was also documented that a November 1983 note referred to a fall of a few years earlier that the Veteran did not comment on.  

A September 1991 private medical record shows that the Veteran injured his back the day before while letting down an extension ladder.  It was noted that the Veteran had had back problems since a work injury some years ago.  Assessment was that of an acute back sprain related to chronic recurrences of back injuries following his old injury.  

A May 2001 private record notes various complaints, to include low back and upper thoracic pain.  Onset was described as "see work-related injury form."  

The evidence of record shows current spine disability.  For example, a February 2011 MRI shows multilevel spondylosis of the lumbar spine and significant disc pathology at L4-5.  A February 2011 private record includes an assessment of a left- sided L4/5, L3/4 herniated nucleus pulposus.  

On review, arthritis of the thoracolumbar spine was not noted during service or within one year following discharge from service.  Under these circumstances, 38 C.F.R. § 3.303(b) does not assist the claimant.  

As noted, the Veteran is competent to report heavy lifting and back pain during service.  See Layno.  

The Board, however, does not find the Veteran's statements to be consistent with the overall evidence.  In making this determination, the Board is not relying solely on the absence of documented in-service complaints.  See Buchanan.  

Rather, the Veteran specifically denied have recurrent low back pain at separation from service, and there is no objective evidence of back problems until many years after service in connection with work related injuries.  

The Board has considered the Veteran's October 2011 statement that he was not given an opportunity to receive treatment during service and that there was little time to bring up the problems at separation.  

A review of service records, however, shows that the Veteran did receive treatment for various other complaints during service and did report having other medical concerns at separation.  

As set forth, the Veteran experienced numerous post-service injuries.  While he was treated for same, he did not report any in-service back injuries or date his condition to that time.  Rather, the injuries were generally reported as work-related.

The Board acknowledges the Veteran's contentions that his back problems started during service and were only aggravated by subsequent injury.  

Questions of competency notwithstanding, the Veteran's lay assertions simply do not outweigh the objective evidence, which shows current disability related to post-service injuries.  
 
On review, the preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  



Right and left knee conditions

In his March 2010 claim, the Veteran reported severe pain in both knees.  In May 2011, the RO denied service connection for patellofemoral pain syndrome of the right and left knees, claimed as a knee condition.  The Veteran disagreed with the decision and perfected this appeal.  

The Veteran contends that service connection is warranted for a bilateral knee condition.  

In an April 2010 statement, the Veteran reported that, during service, he replaced tile floors in base housing and in the barracks.  He indicated that tiling floors required a lot of work on his knees and that knee pads were not available to use.  He stated that his knees had bothered him a lot since service.  

On examination for separation in October 1969, the Veteran reported having occasional episodes of painful knee and ankle joints.  These were described as "self-limiting, no complications, no sequelae."  

On physical examination, the lower extremities were reported as normal and the examiner specifically stated "[n]o dysfunction to either extremity noted."  

The Veteran underwent a VA examination in October 2010.  He reported that his condition began with a lot of kneeling when he was installing floor tile and doing cement work in the service.  The condition gradually progressed over time.  

The X-ray studies of the knees were noted to be unremarkable.  Following physical examination and review of x-ray studies, the diagnosis was that of chondromalacia patella of the knees, bilateral.  

The examiner stated that the claimed bilateral knee condition was less likely as not caused by or a result of an injury or event during service.  In support of this opinion, the examiner provided the following rationale:

The only in service comment on the veteran's knees [was] the exit exam.  There [was] notation of history of self resolving aching of knees.  No comment [was] made about any abnormality with exam.  In a review of current literature in Up to Date, the disorder [was] associated with runners or deconditioned individuals who [began] lower extremity training but [might] occur in anyone.  The condition appear[ed] more associated with cumulative or repetitive motion as opposed to a static condition such as prolonged kneeling.  The popping sensation the veteran [got] going down stairs [was] very characteristic.  The x-rays of the knees were not noted for arthritic conditions, but x-ray changes in the knees [might] lag behind clinical findings.

As set forth, the Veteran is not shown to have bilateral knee arthritis and thus, presumptive service connection is not for consideration.  See 38 C.F.R. §§ 3.307, 3.309.  

The Veteran is shown to have current disability of the left and right knees, namely chondromalacia patella.  While the service records document complaints related to the knees, these were not shown to be chronic and the overall evidence is against finding that any current disability is related to the Veteran's active service or events therein.  

In making this determination, the Board finds the October 2010 VA opinion highly probative.  That is, it was based on a review of the claims folder, considered the in-service findings and the Veteran's lay assertions, and was supported by adequate rationale.  

The Board has considered the Veteran's lay assertions, but does not find them sufficiently probative to outweigh the well-reasoned VA opinion of record.  

The preponderance of the evidence is against the claim, and the doctrine of reasonable doubt is not for consideration.  See 38 C.F.R. § 3.102.



ORDER

Service connection for claimed PTSD is denied.  

Service connection for bilateral hearing loss disability is granted.

Service connection for right elbow osteoarthritis is denied.

Service connection for left elbow osteoarthritis is denied.  

Service connection for a thoracolumbar spine disorder is denied.  

Service connection for right knee condition is denied.

Service connection for left knee condition is denied.  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



Department of Veterans Affairs


